Order entered December 20, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00411-CV

                         TONYA PARKS, Appellant

                                       V.

AFFILIATED BANK, AFFILIATED BANK FSB, AFFILIATED BANK FSB,
INC., BANCAFFILIATED, INC., JOSHUA CAMPBELL AND KATHERINE
                    CAMPBELL, Appellees

              On Appeal from the County Court at Law No. 2
                          Dallas County, Texas
                  Trial Court Cause No. CC-19-01614-B

                                    ORDER

     I voluntarily recuse from hearing any matter in this case.


                                            /s/    CRAIG SMITH
                                                   JUSTICE